DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (WO 2015/139121 A1), in view of Bury et al. (USP 8,258,210).
Regarding claims 18 and 31
Shao discloses a process for preparing construction products (paragraphs 0002-0003), making landscaping products such as a paver obvious, comprising: i) mixing an aggregate, a binder comprising steel slag and water (paragraphs 0100-0101); ii) molding and compacting the mixture of step i) to a shaped product having an initial water to slag ratio (figure 3 and paragraphs 103 and 0130); iii) reducing the initial water to slag ratio of said shaped product ii) to provide a shaped product having a second 3pre-carbonation water to slag ratio (figure 3 and paragraph 136); and iv) curing the shaped product of step ii) or iii) with carbon dioxide to provide a block which could be used as a landscaping product (figure 3, paragraph 138).
Although Shao does not teach the use of an admixture mixed with the composition, Shao does disclose the other limitations of the claim. However, Bury discloses that in cement compositions water-reducing admixtures can be added to allow a reduction in the water used while maintaining flowability and workability of the mixture, leading to an increase in strength (column 1, lines 12-18). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Shao by including a water-reducing admixture, with a reasonable expectation of success, and the expected benefit of increasing the strength of the form product, as suggested by Bury.
Regarding claims 19-20
Shao teaches that the water to slag ratio may be greater than 0.2 (paragraph 0130).
Regarding claim 21
Shao teaches that the second pre-carbonation water to slag ratio is between approximately 0.08 and 0.10 (paragraph 0136).
Regarding claim 22
Shao teaches curing with carbon dioxide, where the carbon dioxide may be substantially pure CO2 (paragraph 106).
Regarding claim 23
Shao teaches that the curing reaction with CO2 is done at a pressure from 0.1 MPa to 0.5 MPa (paragraph 0138).
Regarding claim 24
Shao teaches that the steel slag comprises either electric arc furnace slag or basic oxygen furnace slag (claim 8).
Regarding claim 25
Shao teaches that the steel slag has a cumulative calcium silicate content of at least about 20 % (claim 14).
Regarding claim 26
Shao teaches a fineness of fine slag pieces is greater than 150 m2/kg (paragraph 0096).
Regarding claim 27
Shao teaches that the compaction pressure may be between 5 and 20 MPa. As the ranges overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 28
Shao teaches a density of 2545.0+/-25.1 kg/m3 (table 4).
Regarding claim 29
Shao teaches that steel slag can replace up to 20 % of Portland cement  (paragraph 91), a ratio of less than 20.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (WO 2015/139121 A1), in view of Bury et al. (USP 8,258,210), as applied to claims 18-29 and 31 above, in view of Fritsche (US 2015/0030391)
Regarding claim 30
Although Shao does not teach the ratio of aggregate to the total of aggregate, cement, and steel slag, Shao does disclose the other limitations of the claim. However, Fritsche teaches that in cementitious compositions the ratio of aggregate to binder can be from 80:20 to 99.9:0.1 (paragraph 0042). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Shao by using the aggregate to binder ratio of Fritsche, with a reasonable expectation of success.
As the claimed ratio and ratio of Fritsche overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734